Citation Nr: 0709296	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  93-25 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound (SFW) to the right foot, to include 
scars and a retained foreign body, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for residuals of a SFW 
to the right knee, to include bursitis of the right fibular 
head, and a retained foreign body, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased rating for residuals of a SFW 
to the left thigh and knee, to include scars and a retained 
foreign body, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


WITNESSES AT HEARINGS ON APPEAL

Veteran and his brother


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active military service from December 1952 to 
December 1954.

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a September 1992 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  

The Board remanded this case in October 1995 for further 
development and to afford the veteran a Travel Board hearing.  

The case was remanded again in January 2000 to arrange for a 
Travel Board hearing.

An April 2001 rating decision granted an increased rating for 
residuals of a SFW to the left thigh and knee, to include 
scars and a retained foreign body to 10 percent, retroactive 
to July 1992 (date of receipt of the claim for an increased 
rating).  The veteran continued his appeal.

A Travel Board hearing was held in September 2001.  

A July 2002 Board decision denied service connection for a 
low back disability, claimed as secondary to the service-
connected residuals of SFWs, and also denied ratings in 
excess of 10 percent for the veteran's service-connected 
disabilities.

The veteran subsequently appealed the July 2002 Board 
decision to the United States Court of Appeals for Veterans 
Claims (the Court) which, pursuant to a Joint Motion for 
Remand, vacated the Board's July 2002 decision by an Order 
dated in January 2003 and remanded the case to the Board for 
compliance with the Veterans Claims Assistance Act (VCAA).

Thereafter, a December 2003 Board decision granted service 
connection for a low back disability as secondary to the 
veteran's service-connected residuals of SFWs, but remanded 
the claims for increased ratings for compliance with the 
January 2003 Order.  

A June 2004 rating decision effectuated the Board's grant of 
service connection for a low back disorder and assigned an 
initial 20 percent disability rating.

In December 2004, this case was again remanded.  

In December 2005, the Board denied increased ratings for 
residuals of a SFW to the right foot, to include scars and a 
retained foreign body residuals of a SFW to the right knee, 
to include bursitis of the right fibular head, and a retained 
foreign body; residuals of a SFW to the left thigh and knee, 
to include scars and a retained foreign.  The veteran 
appealed this decision to the Court.  

Pursuant to a Joint Motion for Remand, the Court vacated the 
Board's decision and the matter was remanded to the Board.

In June 2006, the veteran was sent a letter to determine if 
he wanted another Board hearing since the Veterans Law Judge 
who held the prior Travel Board hearing was no longer 
employed by the Board.  The veteran responded that he did not 
want an additional hearing.  




FINDINGS OF FACT

1.  The veteran sustained a penetrating SFW of the right foot 
to Muscle Group (MG) X, requiring debridement, but there was 
no prolonged hospitalization, infection, explosive effect, 
fascial defect, loss of muscle tissue or bony, neurological 
or vascular involvement; there are retained metallic foreign 
bodies; the injury was no more than moderate in degree.

2.  The veteran sustained a penetrating SFW of the right leg 
to MG XI, requiring debridement, but there was no prolonged 
hospitalization, infection, explosive effect, fascial defect, 
loss of muscle tissue or bony, neurological or vascular 
involvement; there are retained metallic foreign bodies; the 
injury was no more than moderate in degree.

3.  The veteran sustained a penetrating SFW in the area of 
the right knee to MG XII, requiring debridement, but there 
was no prolonged hospitalization, infection, explosive 
effect, fascial defect, loss of muscle tissue or bony, 
neurological or vascular involvement; there are retained 
metallic foreign bodies; the injury was no more than moderate 
in degree.

4.  Scarring due to SFW of the right foot is tender and 
painful, but not productive of limitation of motion of the 
part affected nor does it exceed 12 square inches (77 square 
centimeters).  

5.  The veteran had scarring due to the SFW of the right leg 
which was tender and painful until October 1, 1996, from 
which time such scarring was no longer objectively shown to 
be painful, tender, or otherwise symptomatic nor covering an 
area exceeding 6 square inches (39 square centimeters).  

6.  Scarring due to SFW of the left thigh and knee is not 
symptomatic nor does it exceed 12 square inches (77 square 
centimeters); more than moderate injury to MG XIV, more than 
slight knee disability, and extension limited to more than 5 
degrees are not shown.  

CONCLUSIONS OF LAW

1.  A separate 10 percent rating is warranted for moderate 
injury to MG X, residual of a SFW to the right foot, to 
include retained foreign body.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 
4.41, 4.45, 4.55, 4.56, 4.59, 4.71a; Diagnostic Codes (DC) 
5310, effective prior to and as of July 3, 1997.

2.  A separate 10 percent rating is warranted for moderate 
injury to MG XI, residual of a SFW to the right foot, to 
include retained foreign body.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 
4.41, 4.45, 4.55, 4.56, 4.59, 4.71a; DC 5311, effective prior 
to and as of July 3, 1997.

3.  A rating in excess of 10 percent for residuals of a SFW 
to the right knee, to include bursitis of the right fibular 
head, and a retained foreign body affecting MG XII, is not 
warranted.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.41, 4.45, 4.55, 
4.56, 4.59, 4.71a, DC 5312, effective prior to and as of July 
3, 1997.

4.  A rating in excess of 10 percent for residuals of a SFW 
of the right foot, based on scarring of the right foot, is 
not warranted.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.2, 4.7, 4.118; DC 7804, effective prior to and 
as of August 30, 2002.

5.  A separate rating for tender and painful scarring of the 
right leg due to SFW, under DC 7804, from July 20, 1992 until 
October 1, 1996, is warranted.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2005); 38 C.F.R. § 4.2, 4.7, 4.10, 4.14, 4.21, 4.71a, 
DC 7804, effective prior to August 30, 2002.

6.  A rating in excess of 10 percent for residuals of a SFW 
of the left thigh and knee is not warranted.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.2, 4.7, 
4.118; DC 5214, DC 5261, 5262, DC 7805, effective prior to 
and as of August 30, 2002.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

VCAA letters dated in June 2004, August 2004, and April 2005, 
VA fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The claimant was 
aware that it was ultimately the claimant's responsibility to 
give VA any evidence pertaining to the claim.  The VCAA 
letters told the claimant to provide any relevant evidence in 
the claimant's possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  Although the 
notification letters were not sent prior to the initial 
adjudication of the claimant's claim, this was not 
prejudicial to the claimant since the claimant was 
subsequently provided adequate notice and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided in May 2005.  The claimant was 
allowed a meaningful opportunity to participate in the 
adjudication of the claims.  Thus, even though the initial 
VCAA notice came after the initial adjudication, there is no 
prejudice to the claimant.  See Overton v. Nicholson, No. 02-
1814 (U.S. Vet. App. September 22, 2006).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded multiple VA examinations in the 
many years that this claim has been ongoing.  38 C.F.R. 
§ 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected disabilities since 
the claimant was last examined.  38 C.F.R. § 3.327(a).  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The most recent 2004 VA examination report is thorough and 
supported by VA outpatient treatment records.  The 
examination in this case is adequate upon which to base a 
decision 

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

As to some of the issues on appeal, the Board has concluded 
that the preponderance of the evidence is against assigning a 
higher rating, there is no question as to an effective date 
to be assigned, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With 
regard to right leg scarring, a 10 percent rating has been 
assigned and an effective date has been assigned.  

II.  Factual Background

The service medical records show that on July 6, 1953, the 
veteran sustained multiple SFWs, from a grenade explosion, of 
the right foot and lacerating wounds each lower leg.  There 
were no fractures and no artery or nerve involvement.  The 
wounds were debrided and the wounds of the lower extremities 
were sutured.  He received physiotherapy and physical 
reconditioning.  He was discharged from a hospital in August 
1953.

In February 1954, chronic granulomas were incised and 
excised, as was a foreign body.  In May 1954, it was noted 
that he had multiple scars of the right foot and the 
impressions included questionable traumatic (residual) 
arthritis.  The December 1954 service separation examination 
found that his feet and lower extremities were normal.

In sum, the veteran suffered SFWs which were debrided, but 
which were not through and through.  There were retained 
foreign bodies.  

On VA examination in 1955, the veteran reported that was 
hospitalized during service for a total of about 2 months due 
to his SFWs.  He complained of pain in the left knee and 
right foot when standing for any length of time, bending, 
stooping or picking up heavy objects, and especially during 
cold and damp weather.

On examination the veteran's gait was normal.  In the lower 
3rd of the medial aspect of the left thigh, above the knee, 
was a well-healed and nontender scar which was 1 and 1/4 inch 
by 1/4 inch and that was not inflamed, retracted or depressed.

Below the left patella was a well-healed nontender semilunar 
scar that was about  1 and 3/4 inches long and there was no 
limitation of motion, crepitus or swelling of the left knee.

On the dorsal surface of the lateral aspect of the right foot 
were 3 parallel scars, one above the other.  The uppermost 
was 1 and 1/2 inches long, the middle one was 1/2 inch long, and 
the lower scar was 1 and 1/4 inches long.  There was some 
tenderness to punch percussion, but no limitation of motion 
of the toes or ankles and no nerve involvement.  X-rays of 
the right foot found several small opaque foreign bodies in 
the soft tissues in the region of cuboid, but no bony 
deformity.  X-rays of the proximal two-thirds of the left 
leg, including the knee, found several small opaque foreign 
bodies in the soft tissues about the knee and proximal third 
of the leg, but no bony deformity.  X-rays of the right leg, 
including the ankle, showed several small opaque foreign 
bodies scattered throughout the soft tissues of the leg, but 
no bony deformity.

The diagnosis was residual of wounds to the left thigh, knee, 
and right foot, manifested by cicatrices and retained opaque 
foreign bodies.

With regard to the scarring, right foot scarring exhibited 
some tenderness, but the others scars were asymptomatic.  

In a March 1955 rating decision, service connection was 
granted for scars, shell fragment wounds of the right foot, 
rated as 10 percent disabling, based on tender and painful 
scarring; and scars, gunshot wounds, of the left thigh and 
knee, asymptomatic.  

During VA hospitalization in December 1963 and January 1964, 
metal fragments of the dorsum of the right foot were excised.  
X-rays revealed foreign metallic bodies between the calcaneus 
and the cuboid bones of the right foot and a foreign metallic 
body about 13 centimeters below the articulating surface of 
the tibia, in the frontal view overlying the fibula.  

The diagnoses were removal of a metal fragment in the soft 
tissue in the capsule of the calcaneus cuboid of the right 
foot, healed; and chronic bursitis of the right fibular head 
(knee joint), treated and improved.

In a February 1964 rating decision, the veteran was granted a 
temporary total rating based on the hospitalization.  
Thereafter, the 10 percent rating for scars, shell fragment 
wounds of the right foot with retained foreign body, was 
reassigned under Diagnostic Code (DC) 7804 for tender and 
painful scar.  In addition, an increased rating was assigned 
for residuals of shell fragment wound of the right knee with 
chronic bursitis of the right fibular head, under DC 5312, 
which is the DC for impairment to Muscle Group XII.  A 10 
percent rating represents moderate muscle injury to that 
muscle group.  A non-compensable rating for shell fragment 
wound scar of the left thigh, asymptomatic, was continued.  

At this juncture, the Board points out that Muscle Group XII 
is comprised of the anterior muscles of the leg: (1) the 
tibialis anterior; (2) extensor digitorum longus; (3) 
extensor hallucis longus; and (4) peroneus tertius. The 
function of Muscle Group XII is associated with dorsiflexion; 
extension of the toes; and stabilization of arch.  Thus, the 
10 percent rating was not assigned for right knee impairment, 
per se, the right leg disability was associated as one 
disability.  

On VA orthopedic examination in August 1992, the veteran 
stated that he could walk up to 1/4 of a mile with giving out 
of the knees.  On examination, there was tenderness and pain 
of both knees, but no swelling or deformity.  Flexion was 60 
degrees and extension 20 degrees in each knee.  Diagnoses 
were chronic bursitis of the right knee, and residuals of 
SFWs in the left.  An August 1992 VA spinal examination noted 
that he had paresthesia in the left leg.

On August 1992 VA examination of the veteran's feet, he could 
not stand on his toes, but could stand on his heels.  There 
was limited range of motion of both ankles.  He had flat 
feet, and limped on the right side.  His skin was cold to the 
touch with decreased dorsalis pedis and posterior tibial 
pulses.  Diagnosis was flatfeet with several shell fragment 
wounds in the right foot and a retained foreign body.

On VA scar examination in August 1992, the veteran had scars 
on the lateral side of the right ankle joint, the dorsum of 
the right foot, the lateral aspect of the right fibula, and 
on the left knee.  The scars were linear, white, and about 5 
centimeters long.  The scars on the right ankle and the right 
fibula were tender and painful.  Diagnoses were SFW scars on 
the right foot with retained foreign body, the right knee 
with chronic bursitis of the right fibular head and retained 
foreign body, and a symptomatic scar of the left thigh.

VA X-rays in August 1992 revealed normal bony and soft tissue 
structures of the right knee.  In the right tibia and fibula 
there were small metallic shrapnel fragments seen in the soft 
tissues in the mid and lower leg, none of which seemed to be 
associated with the adjacent bone.  The right foot was normal 
except for several minute metallic foreign particles 
overlying the proximal tarsal bones.  In the lateral femoral 
area, there were two minute metallic foreign bodies in the 
soft tissues, just above the knee joint, but not involving 
the bone.

VA outpatient records in 1991 and 1992 reveal that the 
veteran was seen, in part, for complaints of pain in his 
lower extremities.  In June 1992, he had blue spots on his 
legs, but the diagnosis was hypercalcemia.

In a September 1992 rating decision, increased ratings for 
the service-connected residuals of shell fragment wounds were 
denied.  The veteran appealed that determination and the 
appeal ensued.  

The veteran and his brother testified at a May 1993 RO 
hearing.  The veteran testified that his right knee tended to 
become paralyzed because of poor circulation.  This was 
particularly dangerous if he had to drive a car.  He had 
pain, stiffness, swelling, and limited motion in his lower 
extremities, particularly in rainy weather.  He had limited 
mobility in his right foot due to internal scar tissue from 
shrapnel removal.  He had swelling of the right ankle and 
hypersensitivity of the top of the right foot.  Prednisone 
helped to reduce the swelling, but he could not take it 
continuously.  In his left leg, he stated that he had pain 
which went all the way down to the left heel and he had been 
told that he had a pinched nerve. 

VA outpatient records show that in 1993, the veteran received 
injections of medication into the left knee and each ankle.

In a May 1993 rating decision, the veteran's left thigh 
disability was recharacterized as shell fragments wound of 
the left thigh and left knee.  Thus, the left knee was now 
included.  

A report of a February 1996 evaluation from the Bonutti 
Orthopaedic Clinic reflects that the veteran reported having 
had numbness in his right foot since prior surgeries.  He 
also had bilateral pes planus.  The veteran wanted to know if 
there was a connection between his back symptoms and his 
symptoms about the left knee.  On examination there was 
decreased pin prick sensation in the right L5 dermatome.  The 
impression was that his symptomatology was probably related 
to flare-ups of minimal degenerative changes in the low back.  
It was also quite possible that he did not always use correct 
body mechanics when working about the farm.

On a VA scar examination in October 1996,  there were six 
observed scars. (1) There was a healed and nontender 1 and 1/2 
inches long by 1/4 inch  wide scar on the medial aspect of the 
left knee. (2) There was a healed and nontender 2 inch by 1/8 
inch horizontal scar across the lower patellae. (3) There was 
a healed and nontender 1/2 inch by 1/32nd inch scar below the 
right patella. (4) There was a healed and nontender 1 and 1/2 
inches by 1/4 inch linear scar on the lateral aspect of the 
left leg. (5) There was a healed and nontender 1 and 1/2 inch 
by 1/16th inch linear scar on the right foot over the cuboid 
bone. (6) There was a 1 and 1/2 inches by 1/16th inch 
transverse linear scar anterior to the lateral malleolus.  
The muscle groups involved were Muscle Group X in the foot, 
Muscle Group XII in the right anterior thigh, and Muscle 
Group XIV in the anterior thigh, and presumably of the left 
leg.

It was further reported that there was a 2 1/2 inch scar on the 
top of the right foot which was quite tender but without 
keloid formation or evidence of muscle contracture.  The scar 
on the lateral aspect of the left knee was about 2 inches 
long and without keloid formation, herniation or adherence.  
Otherwise, there was no inflammation, swelling, depression, 
impaired vascular supply, ulceration or abnormalities of 
either scar but on objective examination the veteran reported 
that each of these two scars were tender and painful.  It was 
noted that the veteran complained of significant difficulties 
with his feet, knees, and low back most of which he related 
to his SFW scars and some of which he felt were due to his 
flat feet and changes in his back and knees associated with 
the SFW injuries.

The examiner stated that the injuries to the veteran's lower 
extremities were quite remote from the examination, with 
respect to the lapse of time, and it was difficult even under 
direct questioning to ascertain the amount of discomfort that 
the veteran had.  He presented with a fairly significant limp 
in his right side.  His difficulties with his lower leg and 
back pain were difficult to tie in and appeared to have been 
brought to his attention by prior physicians that he felt had 
stated that his back pain was due to his service-connected 
problems with his legs.

On VA orthopedic examination in October 1996 there was no 
swelling, effusion, instability, tenderness, deformity, 
subluxation, instability, nonunion, loose motion or malunion 
of the veteran's right knee.  Range of motion was 0 degrees 
to 110 degrees without pain.  Muscles were intact, and there 
was no neurological deficit.  X-rays were within normal 
limits.

On VA examination in October 1996 of the veteran's muscles, 
the examiner read the claims folder and chart history.  He 
had had a shrapnel wound to his right leg and right foot, and 
complained of pain in the right leg.  There was no tissue 
loss.  The muscle group involved was X.  The scar was non-
sensitive, nontender, and healed.  There was no effusion, 
damage to the tendons, loss of strength, pain or muscle 
herniation.  No muscles were penetrated in Group XII and so 
there was no tissue loss.  There was no sensitivity or 
tenderness in the muscles.  There were no adhesions or damage 
to tendons, bones, joints, or nerves.  There was no loss of 
strength, and no evidence of pain on examination.  There was 
no evidence of muscle hernia.  X-rays showed foreign bodies 
in the upper right leg and lower leg.  There were about 5 
smaller pieces in the lower leg and one big piece measuring 1/4 
inch by 1/4th inch in the upper leg.  The diagnoses were that 
there were no apparent residuals of SFWs of the right foot, 
right knee, right leg, left thigh and left knee.  The 
affected muscle groups were Group X, Group XII, and Group 
XIV, with no residual symptoms or effects.  There was no 
evidence of pain or functional loss due to pain from the SFW 
residuals.  It was unlikely that pain would limit functional 
ability of the affected muscle groups, though it might do so 
at times of flare-ups.  There was no weakened movement except 
for the incoordination.  It was felt that the SFWs and thigh 
disability would not preclude the veteran from working.

On VA examination of the veteran's feet in October 1996, it 
was noted that the muscle group involved was Group X.  
Posture, appearance, and function were normal.  There was no 
deformity or disturbance in gait.  There was a scar on the 
lateral side of the right foot but no skin or vascular 
change.  An X-ray showed 2 foreign bodies in the right foot 
just over the head of the 5th metatarsal.  Diagnosis was 
foreign bodies in the right foot.

On VA general medical examination in October 1996, the 
veteran's claim file was reviewed.  On examination, the 
veteran had no palpable dorsalis pedis or posterior tibia 
pulses.  He had superficial and minimal varicosities in both 
legs, compatible with his age.  There was no evidence of 
swelling or ulcerations.  His feet appeared to be flat.  
There was decreased motion in the right ankle in all planes.  
The examiner stated that there would be a great deal of 
difficulty in sorting out percentages of disability 
associated with the veteran's complaints, as he was extremely 
in tune with trying to deal with the Government disability 
systems.

In VA Form 21-4138, Statement in Support of Claim in January 
1998, the veteran reported that pes planus and varicose veins 
caused poor circulation in his legs.

On VA orthopedic examination in June 1999, the veteran's 
claim file was completely reviewed.  His chief complaints 
included discomfort in the right foot, the proximal portion 
of the right leg, the distal portion of the left thigh, and 
in the left knee.  He complained of burning pain about the 
lateral aspect of the right forefoot and midfoot which was 
exacerbated by prolonged standing.  He had not used an 
orthosis.  He also complained of dysesthesia of the right 
proximal fibula from the lateral aspect of the proximal leg, 
distally and obliquely, across to the anterior leg just 
distal to the tibial tubercle.  He complained of discomfort 
which was vague in character about the left knee that was not 
accompanied by effusion, locking, popping, catching or giving 
way but was exacerbated by climbing stairs, sitting for 
prolonged intervals, and standing.  Despite a long history of 
these afflictions, he had not been fitted for orthotics, 
except for pes planus valgus, and did not use an orthosis on 
either knee and had never been considered for surgical 
intervention.

On examination, the veteran had bilateral pes planus.  
Dorsiflexion of each ankle was about 15 to 20 degrees and 
plantar flexion to about 40 degrees.  Subtalar motion was 
supple and not accompanied by discomfort.  Passive 
dorsiflexion and plantar flexion of the ankles produced no 
crepitation.  There was no instability on anterior drawer or 
talar tilt inversion testing.  The posterior tibial and 
peroneal tendons were intact and graded 5/5.  Tibialis 
anterior and gastrocilius were 5/5.  There was no atrophy.  
There was a 2 centimeter, healed, nonkeloid, and nontender 
scar over the right cuboid bone.  There was a similar 
longitudinally oriented scar anterior to the first scar which 
also was nonkeloid, nontender, and not hypertrophic.

Peroneal function of the veteran's right leg was intact and 
there was no atrophy.  There was a 2 centimeter healed and 
nontender SFW scar on the anterior aspect of the right leg 
with no palpable shrapnel beneath the surface of the skin.  
Also, there was a small nontender scar just over the lateral 
aspect of the proximal portion of the right leg.  There was 
no dysesthesia upon palpation of the right peroneal nerve.  
There was no neuroma formation about the ankle or foot.  The 
range of motion of the right knee was from 0 to 135 degrees.  
There was mild to moderate crepitation.  Tracking of the knee 
was essentially normal.

There were two prominent scars on the left knee and both 
appeared to be surgical residuals.  One was a transverse scar 
measuring 4 centimeters over the infrapatellar tendon.  The 
other was a 2 to 3 centimeter scar over the anterior aspect 
of the medial portion of the left knee.  Both were nonkeloid, 
not hypertrophic, and nontender.  There was obvious arthritis 
of the articulation because there was patellofemoral 
crepitation, but there was no significant medial or joint 
line tenderness.  There was no instability and range of 
motion was from 5 degrees to 130 degrees.  Tracking was 
comparatively normal except for some crepitation.  There was 
no atrophy of the left leg.

X-rays of the left knee showed small fragments of shrapnel 
scattered both proximal and distal to the knee joint and 
there was minimal arthrosis.  There was relative preservation 
of the cartilage height and no significant osteophyte 
formation and no sclerosis.  Right knee X-rays revealed 
minimal arthritic changes and a large piece of shrapnel in 
the right leg at the junction of the mid and proximal thirds 
of the tibia.

X-rays revealed pes planus and there were tiny fragments of 
shrapnel overlying the right cuboid bone but no evidence of 
arthrosis of articulations in the mid foot.  The examiner 
noted that, historically, the veteran had twice had surgical 
debridement in the right foot and once in the left distal 
thigh and knee.

The examiner stated that as to the left knee, there was 
minimal arthrosis, by X-rays, and moderate arthrosis on 
clinical inspection.  It was felt that the arthritis of the 
left knee had been contributed to a minor extent by the SFWs, 
but a subsequent left knee arthrotomy may have altered joint 
kinematics to an extent that it was capable of accelerating 
the development of patellofemoral arthrosis.  Arthritis was 
comparatively mild, radiographically.

Concerning the right knee, the examiner stated that although 
there had been a SFW in the region where the veteran now 
complained of dysesthesias, there was no evidence of neuroma 
formation and the examiner was unable to characterize the 
nature of this problem.  Since there was no atrophy in the 
limb and no paresis there was little explanation for the 
complaints on the basis of the physical examination and the 
previous injury.

As to the right foot, the examiner stated that the veteran 
had had a significant SFW requiring debridement and also had 
bilateral pes planus, but currently there was no evidence of 
midfoot arthrosis or neuroma formation.  There appeared to be 
little residual disability in the right foot emanating from 
the patient's previous injury because range of motion was 
virtually symmetrical with the contralateral limb and he was 
able to walk on his right heel and on the toes of the right 
foot.

The examiner concluded the following.  First, there is little 
on clinical examination to indicate a residual from right 
foot SFW and the foot complaints more likely stemmed from pes 
planus rather than the SFW, even though the SFW of the right 
midfoot had twice required surgical intervention.  Also, he 
did not have arthrosis of any articulation in the foot at 
this point.  Second, it was difficult to refute that the 
veteran had dysesthesias of the proximal portion of the right 
leg in light of the SFW in that area, but there was no 
evidence of right knee arthrosis, right leg neuroma formation 
nor atrophy or diminished loss of function in the right leg 
due to the SFW.  Third, the significant SFW of the left 
distal thigh and knee, requiring surgical debridement, had 
the capacity to produce changes in patellofemoral mechanics, 
but range of motion was virtually normal, and with arthritis 
being mild by X-rays and moderate on clinical evaluation.  
The SFW appeared to bear little etiologic relation to his 
development of knee arthritis.  Historically, he had not 
sought specific treatment for the knee.  Therefore, there was 
little etiologic relationship between the SFW and the current 
knee complaints.

A July 2000 report of an evaluation by Dr. T. G. of the 
Bonutti Orthopedic Clinic reflects that the veteran ambulated 
with an antalgic gait, favoring the right lower extremity.  
There was some tenderness about the left knee and the right 
ankle, but no erythema, no gross instability, the knee was 
neurologically intact, and motor strength was 5/5.  The 
impression was that the SFW of the right ankle caused the 
veteran's antalgic gait.  X-rays of the ankle and knee 
revealed no fracture, dislocation, degenerative changes or 
acute bony pathology but there were some retained metallic 
loose bodies in the right ankle.

In an August 2000 letter from Dr. T. G. from the Bonutti 
Orthopedic Clinic, it was stated that he agreed with the 
attached report of an August 2000 evaluation by a physical 
therapist.  That therapist reported the veteran's various 
complaints and recorded range of motion of the lower 
extremity joints.  It was noted that circumferential 
measurements of the calves and thighs were equal, giving him 
no impairment for those regions.

The veteran testified before an RO Hearing Officer in 
December 2000 that extremes of weather caused swelling and 
increased right ankle pain as well as decreased right ankle 
motion.  He had right ankle instability if he placed too much 
weight on it.  The veteran requested a new VA rating 
examination.  His right knee symptoms were aggravated by cold 
weather and he took several medications for relief of pain 
from his SFWs.  His right knee did not swell too much but it 
seemed as if his varicose veins had gotten worse.  The 
instability was worse in this left knee than in the right 
knee.  His worse symptom in the right lower extremity was 
cramping of the right calf, which made driving difficult.  He 
had never had right knee surgery.  He had had left knee 
surgery in the past and now sometimes had buckling of the 
left knee.  He sometimes used an Ace wrap on his left knee 
and on his right ankle for stability.  He had no pain in his 
left thigh but did have some weakness.  

On VA scar examination in February 2001, the scars of the 
veteran's right ankle were not elevated, depressed, tender, 
inflamed or keloid nor was there ulceration or skin 
breakdown.  Both a 3 centimeters scar on the distal portion 
of the lateral aspect of the right lower leg and a 4 
centimeter scar medial to the left patella were not keloid, 
ulcerated or tender.  There was no limitation of motion 
associated with either scar.  It was reported that there was 
no functional loss associated with the scarring.

On VA examination in February 2001 of the veteran's muscles, 
the veteran's claim file was reviewed.  On examination it was 
reported that there was no destruction of muscle mass nor 
evidence of any significant tissue loss from any of the SFWs, 
but past X-rays did reveal retained foreign bodies.  There 
were no adhesions and no tendon, bone, joint or nerve damage.  
Muscle strength appeared preserved and there was no muscle 
atrophy or herniation.  The diagnoses were status post SFWs 
with residual scarring, and complaints of pain but without 
evidence of degenerative joint disease (DJD) on prior X-rays 
or on current physical examination.  The examiner agreed with 
the conclusion previously stated in the report of the June 
1999 VA orthopedic examination and stated that on current 
examination there was little to indicate residual disability 
from the right foot SFW, and his current complaints most 
likely stemmed from pes planus than from the old SFW and 
there was currently no evidence of any arthrosis of any right 
foot articulation.  Also, there was dysesthesia of the right 
leg, but no evidence of arthrosis, neuroma formation, muscle 
atrophy or loss of function of the right leg.  Range of 
motion of the left knee appeared to be basically normal and 
there appeared to be no etiological relationship between the 
old injuries of the left thigh and knee with the current 
complaints.

On VA examination of the veteran's feet in February 2001, the 
veteran complained of pain mainly in the lateral aspect of 
his right foot.  In the past, he had been given shoe inserts, 
which no longer provided relief, and some Ace wrap for his 
right ankle.  He complained of chronic pain which increased 
with prolonged ambulation or prolonged standing and which was 
worsened with cold damp weather.  He felt that he could walk 
well but afterwards he would have pain in his foot and knees.  
He stated that he was mainly limited in driving because he 
could not sit and drive for prolonged periods due to pain in 
his right foot.

On examination, he had bilateral pes planus and it was 
commented that the functional loss should be related to this 
anatomical condition.  Passive and active range of motion was 
grossly within normal limits with dorsiflexion to 20 degrees 
and plantar flexion to 40 degrees.  There was no fatigability 
and no objective evidence of painful motion, edema or 
instability.  He could assume a squatting position but 
complained of some weakness in his left knee.  His gait was 
steady and he stood erectly.  There was no abnormal wear on 
the shoes the veteran wore to the examination or on another 
pair that he brought for inspection.  There were some diffuse 
varicosities over the lower legs, bilaterally.  Standing, 
squatting, rising on his toes and on his heels were performed 
without difficulty.  There was no malalignment of the 
Achilles tendons and no varus rotation or hallux valgus 
deformity.  The examiner noted that old X-rays had revealed 
metallic foreign bodies but that the right foot was otherwise 
normal.  The diagnosis was status post old SFW of the right 
foot with complaints of pain, but no evidence of DJD on 
examination.

On VA orthopedic examination in February 2001, the veteran's 
claim file was reviewed.  He complained of pain in the 
lateral aspect of his right foot and that right ankle pain 
radiated up, laterally, to the right knee and that he could 
only drive a short distance because the pain radiated up to 
his hip.  He denied any locking of his joints but reported 
that the left knee wanted to "give way" with exertion.  He 
did not currently use an orthotic device in his shoes or knee 
braces.  Other than occasional use of some type of knee brace 
and foot orthotics in the past, and some pain medication, he 
had not had other treatment except for prior surgeries.  He 
stated that the daily and chronic pain increased with cold, 
damp weather and with walking for a distance and then sitting 
down.

The veteran had not had episodes of dislocation or recurrent 
subluxation.  Although he complained of pain and tenderness 
of the right lower knee area, this was not found on physical 
examination.  There was no evidence of painful motion, edema 
or effusion.  He had some difficulty with assuming a 
squatting position which he stated was due to some weakness 
in his left knee and that knee wanting to "give way", but he 
was capable of assuming the squatting position.  There was no 
atrophy of either the upper or lower portions of either leg.  
There was no abnormal wear on the shoes the veteran wore to 
the examination or on another pair that he brought for 
inspection.  There was no shortening of either leg or 
inflammatory arthritis.  Knee motion was from 0 to 135 
degrees of flexion, bilaterally (with normal flexion being to 
140 degrees).  Drawer and Lachman's tests were negative as 
was McMurray's test, bilaterally.  There was no significant 
crepitus.

Dorsiflexion of the ankles was to 20 degrees, bilaterally, 
(normal being 20) and plantar flexion was to 40 degrees, 
bilaterally, (normal being 45).  There was no crepitus or 
instability of either ankle.  He rose on his heels and toes 
without difficulty.  Posterior tibial and peroneal tendons 
were intact, bilaterally.  No varus and valgus angulation was 
noted.

Diagnoses were right and left knee pain with history of old 
SFW with no significant evidence of DJD or atrophy of legs; 
history of SFW of the right foot with chronic pain but no 
evidence of any significant arthritic changes; and grossly 
normal range of motion of the knees and ankles.

VA X-rays in February 2001, found an unchanged appearance of 
the knees since June 1999; a few metallic foreign bodies in 
the soft tissues, bilaterally, apparently from an old SFW; 
otherwise normal knees.  X-rays of the feet found an 
unchanged appearance of the right foot since June 1999 with a 
few small metallic foreign bodies, apparently from an old 
SFW.

An April 2001 rating decision granted an increased rating for 
residuals of a SFW to the left thigh and knee, to include 
scars and a retained foreign body to 10 percent, retroactive 
to July 1992 (date of receipt of the claim for an increased 
rating).  The veteran continued his appeal.  The rating was 
based on tender and painful scarring.  

VA outpatient records of 2000 and 2001 show that in September 
2001, the veteran was noted to have a past medical history of 
a somatization disorder.

The veteran and his brother testified at a Travel Board 
hearing in September 2001.  It was indicated that some muscle 
had been removed from the veteran's right leg during surgery 
in 1963.  Retained shrapnel caused a toothache-like pain on 
the lateral aspect of his right foot.  Weather changes could 
cause swelling of his right foot and he sometimes had 
numbness of the right foot.  He expressed dissatisfaction 
with past VA rating examinations.  

On VA examination in July 2004, the veteran's claim file was 
reviewed by the examiner, as were computerized medical 
records.  The veteran reported having had surgery during 
service to clean out shrapnel from his left knee, right foot, 
and right lower leg.  He reported that later in 1953, he had 
further shrapnel removed from the lower leg and in 1964 he 
had shrapnel removed from his right foot.  Since his last VA 
examination in February 2001, he had been seen at VA only 
once for complaints of right ankle pain but no particular 
treatment was provided.  However, he reported having seen a 
private physician in Effingham about 3 times since the 2001 
VA examination and was given something in the nature of 
Tylenol and that that physician had recommended he take 
glucosamine sulfate, which the veteran had already been 
taking.

The veteran complained of pain which was greater in the right 
knee than the left and of weakness which was greater in the 
left knee than the right.  He reported that his left knee 
tended to buckle while the right knee tended to lock at 
times.  He also complained of cramping of the lower legs.  He 
had not fallen due to any knee locking or buckling but he had 
had to "catch" himself at times.  He reported having minimal 
knee swelling, which was over the patella on the left but 
behind the right knee joint.  His knee pain was increased by 
changes in the weather.  He denied having any flare-ups of 
joint disease but stated that cold weather seemed to cause 
more pain.  He did not use any crutches, braces, canes or 
corrective shoes.  He reported that he usually wore an Ace 
bandage on his left knee and when he did a lot of walking he 
wore an Ace bandage on his right foot.  He related that the 
Ace bandage seemed to alleviate pain in the left but not the 
right knee.  He had not had episodes of dislocation or 
recurrent subluxation and he had no history of inflammatory 
arthritis.

The veteran stated that had retired from farming in 1995 or 
1996.  Currently, in his daily activities too much walking 
caused his legs to give out.  He reported that he liked to 
walk a lot for his heart condition, but was not able to do 
that because his legs would give out.  He reported having 
muscle spasm while driving a car which caused his legs to 
cramp and tighten.  He also had some tightening around the 
right ankle.  He had the same kind of problems if he sat in a 
chair too long but it was relieved if he elevated his legs.

On physical examination, active range of motion of the 
veteran's left knee was from zero (0) to 90 degrees of 
flexion.  He complained of cramping at 90 degrees.  Passive 
range of motion was from zero (0) to 140 degrees of flexion.  
Active range of motion of the right knee was from zero (0) 
degrees of extension to 120 degrees of flexion.  Passive 
range of motion of the right knee was from zero (0) degrees 
of extension to 140 degrees of flexion.  There was no 
instability of either knee.  Passive dorsiflexion of each 
ankle was from zero (0) to 10 degrees and plantar flexion was 
from zero (0) to 25 degrees.  There was no instability of 
either ankle.  He did not complain of pain motion on movement 
of the right ankle.  He complained of cramping at the left 
knee at 90 degrees of flexion.  He did not complain of any 
pain in the right knee with movement.  The examiner further 
stated that there was no objective evidence of any painful 
motion.  There was no edema and no effusion.  There was no 
instability, weakness, tenderness, redness, heat or abnormal 
movement.  There was no guarding of movement of either the 
right ankle or either knee but the knees and ankles were 
stiff on movement.  His gait was normal for his age and was 
slow.  There was no callosity or breakdown of skin or unusual 
shoe wear pattern.

The examiner stated that X-rays of the knees revealed a few 
metallic soft tissue foreign bodies and degenerative joint 
disease (DJD) which was greater in the left knee than the 
right.  X-rays of the right ankle revealed shrapnel 
artifacts.

The diagnosis was bilateral DJD of the knees.  The examiner 
opined that it was less likely than not that the bilateral 
knee pain was related to the shrapnel wounds.  Findings on an 
August 1992 VA examination were related and reportedly 
chronic bursitis had been found but at that time it had been 
stated that there was no evidence of any bursitis on 
examination at that time.  Findings on a 1996 VA examination 
were reported.  The examiner opined that the current physical 
findings and the veteran's complaints were consistent with 
the radiologically documented DJD.  It was stated that 
shrapnel wounds of the soft tissue would not cause DJD.  With 
respect to the shrapnel fragment wounds of the soft tissue of 
the right ankle, there was no adherence of the scars and 
there was no bone damage from the shrapnel.  The damage was 
limited solely to soft tissue and there was no indication 
that it had caused any lasting muscle or nerve damage.

The VA examiner in July 2004 also examined the veteran's 
feet.  It was noted that the inservice shrapnel wound had 
been to the lateral aspect of the right foot and the right 
mid-foot.  There had been no fractures and the shrapnel had 
been removed.  The veteran complained of stiffness of the 
right foot but denied having redness or heat.  Rather, if 
anything, his right foot would get cold and the veteran 
reported that the circulation could be better.  However, he 
also complained of coldness of his left foot, although it was 
not as bad as in his right foot.  He reported that the right 
foot was tender when walking on concrete but he had no 
discomfort if he walked in his yard.  He reported that 
soaking his foot in warm water for 15 minutes almost every 
evening provided some relief and helped to relax his foot.  
He reported having worn shoe inserts for about 15 years but 
was not wearing them at the time of the examination.

With respect to his right foot, the veteran denied having any 
flare-ups.  He did not use crutches, braces, canes, or 
corrective shoes.  He reported not having had right ankle 
surgery since 1964 when shrapnel was removed from the lateral 
malleolar area.  He reported that he could not walk too far, 
but this was due to a combination of complaints related to 
his right foot and his bilateral knee pain.

On physical examination, the veteran had hammertoes of the 
2nd  through the 5th toes of each foot.  His skin was intact.  
Peripheral pulses were 2+.  He had bilateral pes planus.  
There were 2 parallel scars on the lateral aspect of the 
right foot, around the 5th metatarsal area.  The veteran 
indicated that this was where his pain was located.  There 
was no particular tenderness to palpation.  There was no 
adherence of the scars.  The skin of the left foot was intact 
and without calluses.  Peripheral pulses were 2+ in the left 
foot.  Range of motion of the ankles was as reported above.  
Strength was 5/5.  He did not have any complaint of pain on 
ankle motion.  Repetitive motion of the ankles caused more 
pain, fatigue, and weakness.  There was no evidence of 
painful motion, edema, instability, weakness or tenderness of 
the ankles.  The only tenderness was over the scarring of the 
lateral aspect of the right foot.  His gait was normal for 
his age.  There were no callosities or unusual shoe wear 
pattern or any skin breakdown.  There was no skin or vascular 
changes.  His bilateral pes planus was not correctable on 
passive motion and although he was able to rise up on his 
heels and on his toes, he lost his balance if he tried to 
walk on his heels or on his toes.

It was noted that X-rays of the veteran's right foot revealed 
several small metallic foreign bodies consistent with 
shrapnel.  Hammertoes were present as was a calcaneal spur.  
The diagnosis was right foot pain, more likely than not 
related to pes planus or calcaneal spurring, or both, which 
were not service-connected.

The VA examiner in July 2004 also examined the veteran's 
muscles.  It was noted that the veteran complained of 
occasional pain in the right lower leg and cramping with 
walking, which was relieved by sitting and resting or by 
elevating his legs.  The initial blast injury was to Muscle 
Groups X and XI, but there were no associated bony structure 
injuries and no nerve or vascular involvement.  It was noted 
that the veteran complained of cramping when he walked and 
was not able to walk too far.  On examination there was a 2.5 
centimeter by 0.5 centimeter scar on the right lower leg 
where shrapnel was removed.  There was also a transverse 
linear scar 4 centimeters by 1/16th of a centimeter on the 
right ankle, anterior to the lateral malleolus.  There was no 
tissue loss and no sensitivity or tenderness to palpation of 
the scars.  There was also no scar adhesion and no tendon, 
bone, joint or nerve damage.  Muscle strength was 5/5, 
bilaterally.  There was no muscle herniation and no loss of 
any muscle function.  The diagnosis was shrapnel wounds with 
no residual muscle damage.

The VA examiner in July 2004 also evaluated the veteran's 
scars.  The veteran complained of tenderness of the scar on 
his right foot and reported that even at night he could not 
lie on this foot because it would cause pain.

On examination there was a 2.5 centimeter by 0.75 centimeter 
vertical scar on the medial aspect of the left knee which was 
mildly depressed but not adherent.  The scar was regular in 
shape, shiny, stable, non-keloid, and the same color as the 
remainder of the skin.  It did not affect any motion of the 
knee joint.

Also on the left knee was a horizontal linear scar that was 6 
centimeters.  by 0.25 centimeter on the proximal patellar 
area which was nonadherent, non-keloid, and without loss of 
any underlying tissue.

On the right knee there was a 1 centimeter by 1/16th 
centimeter scar just below the patella which was not tender 
to palpation, without loss of underlying tissue, and 
nonadherent.  There was no tenderness on palpation of the 
scar.  The scar was stable and neither elevated nor 
depressed.  It was not inflamed or keloid and there was no 
edema.  Skin color was normal.

On the right lower leg, there was a 2.5 centimeter by 0.5 
centimeter scar on the lateral aspect of the "mid lower' leg.  
There was a small area of about 0.5 centimeter in which it 
was felt that tissue had been lost.  However, there was no 
pain on palpation and the scar was not adherent or unstable 
and it was the same color as the remainder of the skin.

On the lateral and dorsal area of the right foot there were 
two parallel scars.  The first was 2 centimeters by 1/8th 
inch and the second was 3 centimeters by 1/8th inch.  There 
was no tissue loss to either scar but the veteran did 
complain of tenderness on palpation of the second scar.  Both 
scars were the same color as the remainder of the skin and 
without depression or adherence to underlying tissue.

Anterior to the lateral malleolus of the right ankle was a 
transverse linear scar which was 4 centimeters by 1/16th 
centimeter. and was nontender to palpation.  The scar was 
stable and neither elevated nor depressed.  It was the same 
color as the remainder of the skin.

The veteran also reported that he had had several scars in 
the past but that they were no longer visible.  The diagnosis 
was multiple scars from shrapnel wounds without any adherence 
or instability.

VA outpatient records in 2004 reflect that in August 2004 the 
veteran reported having had swelling of his ankles since 
being placed on new anti-hypertensive medication.

Records of 2004 from a private podiatrist show that in 
September 2004, the veteran complained of pain in the arch of 
each foot which had been ongoing for many years. He felt that 
it put more pressure on the lateral aspect of his feet and 
caused him to walk a bit funny.  Reportedly, he had pain 
referred to the lateral aspect of the knee.  On examination, 
he had a positive Tinel's sign and Valliex's sign of the 
tibial nerve and its branches.  Achilles reflex was 0/4.  
There was tenderness upon palpation of the plantar 
musculature of the arches.  He had a tight gastrocoleus 
complex which was worse on the right than the left.  He had 
flexible flatfoot syndrome.  There was pain on palpation of 
the sinus tarsi, which was greater on the right than the 
left.  X-rays revealed bilateral lateral weight bearing with 
spurring and lipping of the dorsal aspect of the "met 
cuneiform" articulation and on the dorsal aspect of the 
talonavicular joint, much greater on the right than the left.  
Flexible flatfoot deformity was also noted and retrocalcaneal 
exostosis was seen but infracalcaneal exostosis was not seen. 

X-rays also showed spurring and lipping of the dorsal medial 
aspect of the first metatarsophalangeal joints, the 
talonavicular joints, greater in the right foot than the 
left.  The assessments were sinus tarsi of the right foot, 
bilateral osteoarthritis, bilateral limb pain, and bilateral 
hypermobile feet.  He was given injections of analgesic 
medication.  The veteran returned in October 2004 for a 
checkup of the sinus tarsi injections and reported having 
about 75 percent improvement.  On examination he had pain on 
palpation of the sinus tarsi.  Muscle strength was 5/5 and 
range of motion was limited to the subtalar joint in 
inversion/eversion as well as ankle joint 
dorsiflexion/plantar flexion.  Vascularly and neurologically 
he was intact.  The assessments were sinus tarsi syndrome, 
limb pain, and bilateral arthralgia/arthritis.  He was to be 
given 3/4 length arch devices.

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  38 C.F.R. § 4.14.  In 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court held 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition.

The schedular criteria for muscle injuries evaluated as well 
as the provisions of 38 C.F.R. §§ 4.55, 4.56 which relate to 
evaluation of muscle injuries were revised effective July 3, 
1997.

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to a claimant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996).  
Revised regulations do not allow for their retroactive 
application unless those regulations contain such provisions 
and may only be applied as of the effective date.  See 
VAOGCPREC 3-2000.

In this case, the revised schedule was not promulgated to 
substantively change the criteria, but rather "to update this 
portion of the rating schedule to ensure that it uses current 
medical terminology and unambiguous criteria."  62 Fed. Reg. 
at 30,235.

Prior to the revisions for rating muscle injuries, the 
regulations classified muscle injuries into four general 
categories: slight, moderate, moderately severe, and severe.  
Separate evaluations are assigned for the various degrees of 
disability.  Residuals of gunshot and shell fragment wounds 
are evaluated on the basis of the velocity, projector and 
size of the missile which inflicted the wounds; extent of the 
initial injury and duration of hospitalization; the 
therapeutic measures required to treat the disability; and 
current objective findings, such as evidence of damage to 
muscles, nerves and bones which result in pain, weakness, 
limited or excessive motion, shortening of extremities, 
scarring, or loss of sensation.  38 C.F.R. § 4.56.

Slight disability of the muscle anticipates a simple muscle 
wound without debridement or infection with the effects of 
laceration with a history of a wound of slight severity and 
relieved with brief treatment and return to duty.

A history of healing with good functional results without 
consistent complaints of the cardinal symptoms of muscle 
injury or painful residuals is also contemplated.  Objective 
findings of a slight disability including minimal scar, 
slight, if any, evidence of fascial defect, atrophy, or 
impaired tonus, and no significant impairment of function or 
retained metallic fragments.  38 C.F.R. § 4.56 (a).

Moderate disability of the muscle anticipates a through-and-
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include evidence of 
hospitalization in service or treatment of the wound, and 
complaints of one or more of the cardinal signs and symptoms, 
particularly lowered threshold of fatigue after average use.  
Objective findings include entrance, and if present, exit 
scars indicating a short track of missile, some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
of definite weakness or fatigue in comparative tests.  38 
C.F.R. § 4.56(b).

A moderately severe disability of the muscles anticipates a 
through-and-through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of the soft 
parts, and intermuscular scarring.  There should be a history 
of hospitalization for a prolonged period of treatment of the 
wound in service. A record of cardinal symptoms, such as loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement, 
and evidence of unemployability because of inability to keep 
up work requirements should be considered.  Objective 
findings should include entrance and exit scars indicating a 
track of a missile through one or more muscle groups.  
Objective findings should also include indications on 
palpation of loss of deep fascia, moderate loss of muscle 
substance, or normal firm resistance of muscles compared to a 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of moderately 
severe loss.  38 C.F.R. § 4.56(c).

A severe muscle disability results from a through-and-through 
or deep-penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
with intermuscular binding and cicatrization and service 
medical records or other evidence showing hospitalization for 
a prolonged period for treatment of the wound.  Objective 
findings may include a ragged, depressed and inherent scars 
indicating wide damage to muscle groups in missile track, 
palpation showing moderate or extensive loss of deep fasciae 
or muscle substance, or soft flabby muscles in wound area and 
abnormal swelling and hardening of muscles in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with decreased muscles of the non-major side 
indicate severe impairment of function.  38 C.F.R. § 4.56(d).

If present, the following are also signs of severe muscle 
disability: X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial filling over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current and electro-diagnostic tests, visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile; induration or atrophy of an entire muscle following 
simple piercing by a projectile.  38 C.F.R. § 4.56(d).

In addition, in rating injuries of the musculoskeletal 
system, attention is first given to the deepest structures 
injured (bones, joints and nerves).  A through-and-through 
injury, with muscle damage, is at least a moderate injury for 
each group of muscles damaged.  Entitlement to a rating of 
severe grade is established when there is a history of a 
compound comminuted fracture and definite muscle or tendon 
damage from the missile.  38 C.F.R. § 4.72.

By regulatory amendment effective July 3, 1997, changes were 
made to the schedular criteria for evaluating muscle 
injuries, as set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.72. 
See 62 Fed. Reg. 30,237-240 (1997).  For instance, 38 C.F.R. 
§ 4.72 was removed and the provisions contained in that 
regulation was incorporated into the provisions of 38 C.F.R. 
§ 4.56.

Under the revised 38 C.F.R. § 4.56, governing the evaluation 
of muscle disabilities, (a) An open comminuted fracture with 
muscle or tendon will be rated as a severe injury of the 
muscle group involved unless, for locations such as in the 
wrist or over the tibia, evidence establishes that the muscle 
damage is minimal; (b) A through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged; (c) For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement; (d) Under Diagnostic Codes 5313, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe 
as follows:

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
power, weakness, fatigue-pain, or impairment of coordination 
and uncertainty of movement.  Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments.  38 C.F.R. § 
4.56(d)(1)

Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  38 C.F.R. § 4.56 (d)(2).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
damage: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile. (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electro-diagnostic tests. (D) Visible 
or measurable atrophy. (E) Adaptive contraction of an 
opposing group of muscles. (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle. (G) Induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56 (d)(4).

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  For 
compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55.

The Board notes that both the old and new versions of the VA 
regulations governing muscle disabilities are equally 
favorable to the veteran with regard to his shell fragment 
wound residuals and not substantively different with regard 
to the injuries.  Thus, the analysis below applies to both 
versions of the regulations.  

Under 38 C.F.R. § 4.73, DC 5310, MG X governs movements of 
the forefoot and toes and propulsion thrust in walking.  The 
muscles of Muscle Group X are divided into two groups, the 
plantar and the dorsal muscles.

The muscles of the plantar aspect of the foot consist of (1) 
Flexor digitorum brevis; (2) abductor hallucis; (3) abductor 
digiti minimi. (4) quadratus plantae; (5) lumbricales; (6) 
flexor hallucis brevis; (7) adductor hallucis; (8) flexor 
digiti minimi brevis; (9) dorsal and plantar interossei.  
Other important plantar structures are the Plantar 
aponeurosis, long plantar and calcaneonavicular ligaments, 
tendon of posterior tibial, peroneus longus, and long flexors 
of the great and little toes.  Slight disability of the 
plantar muscles of Muscle Group X warrants a noncompensable 
(i.e., 0 percent) rating; moderate muscle disability of the 
plantar muscles of Muscle Group X warrants a 10 percent 
rating; moderately severe muscle disability of the plantar 
muscle of Muscle Group X warrants a 20 percent rating; and 
severe muscle disability warrants a 30 percent rating.

The muscles of the dorsal aspect of the foot consist of (1) 
the extensor hallucis brevis and (2) the extensor digitorium 
brevis.  Other important dorsal structures are the cruciate, 
crural, deltoid, and other ligaments, as well as the tendons 
of long extensors of the toes and peronei muscles.  Slight 
disability of the dorsal muscles of Muscle Group X warrants a 
noncompensable (i.e., 0 percent) rating; moderate muscle 
disability as well as moderately severe muscle disability of 
the dorsal muscles of Muscle Group X warrants a 10 percent 
rating; and severe muscle disability warrants a 20 percent 
rating.

Under 38 C.F.R. § 4.73, DC 5312, MG XII governs movements of 
dorsiflexion, such as (1) extension of the toes; (2) 
stabilization of the arch. The anterior muscles of the leg of 
Muscle Group XII are the (1) Tibialis anterior; (2) extensor 
digitorum longus; (3) extensor hallucis longus; and (4) the 
peroneus tertius.  Slight disability of MG XII warrants a 
noncompensable evaluation; moderate disability warrants a 10 
percent evaluation; moderately severe disability warrants a 
20 percent evaluation; and severe disability warrants a 30 
percent evaluation.

Under 38 C.F.R. § 4.73, DC 5314, MG XIV, muscles of the 
anterior thigh group govern extension of knee; simultaneous 
flexion of hip and flexion of knee, postural support of body, 
and synchronizing the hip and the knee.  Muscle Group XIV 
consists of the sartorius; rectus femoris; vastus externus; 
vastus intermedius; vastus internus; and tensor vaginae 
femoris.  Slight muscle disability of Muscle Group XIV 
warrants a noncompensable (i.e., 0 percent) rating; moderate 
muscle disability warrants a 10 percent rating; moderately 
severe muscle disability warrants a 30 percent rating; and 
severe muscle disability warrants a 40 percent rating.

During the pendency of the veteran's claim, the criteria for 
evaluating disabilities of the skin, to include scars, were 
changed, effective August 30, 2002.  67 Fed. Reg. 49,590-
49,599 (2002) codified at 38 C.F.R. § 4.118).

The rating schedule for evaluating scars changed during the 
pendency of this appeal.  The old criteria, in effect prior 
to August 30, 2002, provided that a 10 percent rating is 
assigned for superficial scars which are poorly nourished 
with repeated ulcerations.  38 C.F.R. § 4.118, DCs 7803 
(2002).  Under the old criteria, a 10 percent rating is 
assigned for a superficial scar which is tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, DCs 7804 
(2002).  Scars may also be rated based on limitation of 
functioning of the part affected.  38 C.F.R. § 4.118, DC 7805 
(2002).

Under the new criteria, effective August 30, 2002, scars, 
other than head, face, or neck, that are deep or that caused 
limited motion warrant a 10 percent rating if the area or 
areas exceed 6 square inches (39 sq. cm).  In order for a 20 
percent rating to be warranted, the area or areas must exceed 
12 square inches (77 square centimeters).  A deep scar is one 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, DC 7801 (2006).  Scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion warrant a 10 percent rating for area or areas of 144 
square inches (929 sq. cm.) or greater.  A superficial scar 
is one not associated with underlying soft tissue damage.  38 
C.F.R. § 4.118, DC 7802 (2006).  A 10 percent rating may be 
assigned for scars which are superficial and unstable.  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  38 C.F.R. § 4.118, 
DC 7803 (2006).  A 10 percent rating is assigned for scars 
which are superficial and painful on examination.  38 C.F.R. 
§ 4.118, DC 7804 (2006).  Scars may also be rated based on 
limitation of function of the affected part.  38 C.F.R. § 
4.118, DC 7805 (2006).

Under 38 C.F.R. § 4.71a, DC 5019, bursitis is rated on 
limitation of motion of the affected part, as degenerative 
arthritis which under 38 C.F.R. § 4.71a, DC 5003, requires 
consideration of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Also, 
functional loss and the impact of pain must be considered.  
VAOGCPREC 9-98.

Under 38 C.F.R. § 4.71(a) DC 5003, if degenerative arthritis 
is established by X-rays, compensation may be awarded under 
three circumstances: (1) when limitation of motion meets the 
schedular criteria for the joint(s) affected and is 
objectively confirmed, such as by swelling, muscle spasm, or 
satisfactory evidence of painful motion; (2) when objectively 
confirmed limitation of motion is not sufficient to warrant a 
compensable schedular evaluation, 10 percent is assigned for 
each major joint or minor joint group affected; (3) when 
there is no limitation of motion, 10 or 20 percent will be 
assigned depending on the degree of incapacity, if there is 
X-ray evidence of arthritis of 2 or more major joints or 
minor joint groups.  However, Note 2 to DC 5003 provides that 
the 20 percent and 10 percent ratings based on X-ray 
findings, above, will not be utilized in rating bursitis.

38 C.F.R. § 4.59 notes that muscle spasm helps identify 
arthritic joints and crepitation on flexion identifies 
diseased points of contact and, together with DC 5003, deems 
painful motion from X-ray documented arthritis to be limited 
motion, even without actually limited motion and even though 
motion is possible beyond where pain sets in, and warrants a 
minimum 10 percent rating for each joint affected.  

Under 38 C.F.R. §§ 4.40 and 4.45 functional loss of joints, 
arthritic or otherwise, may be due either to pain on use or 
limitation of motion and in either event warrants at least 
the minimum rating but it must be supported by adequate 
pathology and evidenced by visible behavior on motion because 
ratings based on limited motion do not ipso facto include or 
subsume the other rating factors in §§ 4.40 and 4.45, e.g., 
pain, functional loss, fatigability, and weakness.

Thus, an evaluation in excess of that provided for by simple 
limitation of motion may be assigned, without pyramiding 
under 38 C.F.R. § 4.14, because there may be additional 
disability in excess of limitation of motion as a result of 
pain or pain on repeated use of a joint.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991); Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995); and DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).  In other words, when rating for 
limitation of motion, a higher rating may be assigned if 
there is additional limitation of motion from pain or limited 
motion on repeated use of the joint.

Normal range of motion of a knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.

Under 38 C.F.R. § 4.71a, DC 5260, a noncompensable, i.e., 0 
percent rating is warranted if flexion is limited to no more 
than 60 degrees, a 10 percent rating requires flexion limited 
to no more than 45 degrees, a 20 percent rating to no more 
than 30 degrees, and a 30 percent rating to no more than 15 
degrees.

Under 38 C.F.R. § 4.71a, DC 5261, a noncompensable rating of 
0 percent is warranted if extension is limited to no more 
than 5 degrees, a 10 percent rating requires extension 
limited to no more than 10 degrees, a 20 percent rating to no 
more than 15 degrees, a 30 percent rating to no more than 20 
degrees, a 40 percent rating to no more than 30 degrees, and 
a 50 percent rating to no more than 45 degrees.

In VAOGPREC 9-2004 (September 17, 2004) it was held that 
despite motion being in one plane the two motions, flexion (a 
retrograde motion) in bending the leg and extension (a 
forward motion) in straightening the leg, serve different 
functional roles, although both are necessary for normal 
function, such that they constitute two symptomatologies or 
manifestations that are not duplicative or overlapping such 
that separate ratings may be assigned for limitation of knee 
flexion (38 C.F.R. § 4.71a, DC 5260) and for limitation of 
knee extension (38 C.F.R. § 4.71a, DC 5261) without violation 
of the rule against pyramiding, at 38 C.F.R. § 4.14, 
regardless of whether the limited motions are from the same 
or different causes.  Also, because pain can cause limitation 
of motion, a rating for limitation of motion under DC 5260 or 
DC 5261 should take into consideration the degree of 
additional range of motion loss due to pain under 38 C.F.R. § 
4.40 and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Where there is recurrent subluxation, lateral instability, or 
other impairment of a knee, a 10 percent evaluation may be 
assigned where the disability is slight, a 20 percent 
evaluation will be assigned for moderate disability, and 30 
percent for severe disability.  38 C.F.R. 38 C.F.R. § 4.71a, 
DC 5257.

38 C.F.R. § 4.71a, DC 5003 provides for rating of arthritis 
of the knee on the basis of limitation of motion and not 
instability; whereas, DC 5257 provides for rating of 
instability of a knee without consideration of limitation of 
motion.  Thus, separate ratings for arthritis of a knee, when 
there is actual limitation of motion, and for instability of 
the knee may be assigned without pyramiding, which is 
prohibited by 38 C.F.R. § 4.14. VAOGCPREC 23-97.

In Johnson v. Brown, 9 Vet. App. 7, 11 (1996) it was held 
that a rating for subluxation of a knee under 38 C.F.R. § 
4.71a, DC 5257 was not "predicated on loss of range of 
motion, and thus [38 C.F.R.] §§ 4.40 and 4.45, with respect 
to pain, do not apply."

However, in VAOGCPREC 9-98 it was held that for a knee 
disability rated under DC 5257 to warrant a separate rating 
for arthritis based on X-ray findings and limitation of 
motion, the limitation of motion under DC 5260 or DC 5261 
need not be compensable but must at least meet the criteria 
for a zero-percent rating.  A separate rating for arthritis 
could also be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  In other words, a compensable degree 
of limited motion under DCs 5260 and 5261 need not be shown; 
rather, a compensable rating may be granted, in addition to a 
rating for instability under DC 5257, if there is X-ray 
evidence of arthritis and also painful motion under 38 C.F.R. 
§ 4.59.

38 C.F.R. § 4.71a, DC 5256 provides for a 30 percent 
evaluation when the knee is ankylosed in a favorable angle in 
full extension, or in slight flexion between zero degrees and 
10 degrees, 40 percent when ankylosed in flexion between 10 
degrees and 20 degrees, 50 percent when between 20 degrees 
and 45 degrees, and 60 percent if extremely unfavorable at an 
angle of 45 degrees or more.

Under 38 C.F.R. § 4.71a, DC 5258, a 20 percent evaluation, 
the highest and only rating available under that schedular 
provision, is assigned where there is evidence of a 
dislocated cartilage, with frequent episodes of "locking," 
pain, and effusion into the knee joint.

Symptomatic residuals of removal of a semilunar cartilage 
warrant a 10 percent rating. 38 C.F.R. § 4.71a, DC 5259.  
Ratings under DC 5259 require consideration of 38 C.F.R. §§ 
4.40 and 4.45 because removal of a semilunar cartilage may 
result in complications producing loss of motion.  VAOGCPREC 
9-98.

Under 38 C.F.R. § 4.71a, DC 5262 impairment of the tibia and 
fibula with malunion and with slight knee or ankle 
disability, a 10 percent rating is warranted.  With malunion 
and with moderate knee or ankle disability, a 20 percent 
rating is assigned but with marked knee or ankle disability a 
30 percent rating is assigned.  When manifested by nonunion 
with loose motion, requiring a brace, a 40 percent rating is 
assigned.

Under 38 C.F.R. § 4.71a, DC 5263 a 10 percent rating is 
assigned for genu recurvatum (acquired, traumatic, with 
weakness and insecurity in weight-bearing objectively 
demonstrated).

Under 38 C.F.R. § 4.71a, DC 5271 moderate limitation of 
motion of an ankle warrants a 10 percent rating and when the 
limitation of motion is marked a 20 percent rating is 
warranted.  Full dorsiflexion is to 20 degrees and full 
plantar flexion is to 45 degrees.  38 C.F.R. § 4.71, Plate II 
(2004).

Under 38 C.F.R. § 5272, ankylosis of the subastragalar or 
tarsal joint in a good weight-bearing position warrants a 10 
percent rating and when in poor weight-bearing position a 20 
percent rating is warranted.  Under 38 C.F.R. § 5273, 
malunion of the os calcis or the astragalus with moderate 
deformity warrants a 10 percent rating and 20 percent is 
warranted if the deformity is marked.  Under 38 C.F.R. § 
5274, a 20 percent rating is warranted for residuals of an 
astragalectomy.

Under 38 C.F.R. § 4.71a, DC 5284 injuries of the foot warrant 
a 10 percent rating when productive of moderate disability, 
20 percent when productive of moderately severe disability, 
and 30 percent when productive of severe disability.

In correspondence in November 2004 the veteran contested the 
amount of the monies that VA paid him for his service-
connected disabilities.  He alleged that he was receiving 
payment for only 40 percent disability rather than the 50 
percent he should be paid.

The veteran's service-connected disabilities are: a low back 
disorder (secondary to service-connected residuals of 
multiple SFWs), rated 20 percent disabling; residuals of a 
SFW to the right foot, to include scars and a retained 
foreign body, rated 10 percent disabling; residuals of a SFW 
to the right knee, to include bursitis of the right fibular 
head, and a retained foreign body, rated 10 percent 
disabling; residuals of a SFW to the left thigh and knee, to 
include scars and a retained foreign body, rated 10 percent 
disabling.

Under 38 C.F.R. § 4.25, the payment to veterans for multiple 
compensable service-connected disabilities is not determined 
by simply addition of the separate ratings assigned for each 
but, rather, through the use of the combined ratings table at 
38 C.F.R. § 4.25.  The application of the combined ratings 
table is mandatory. 38 U.S.C.A. § 1157 (West 2002).  Here, 
the 20 percent rating is combined with the first of the three 
10 percent rating to 28 percent.  The 28 percent is combined 
with the second 10 percent rating to 35 percent and the 35 
percent is combined with the third 10 percent rating to 42 
percent.  The 42 percent is then rounded downward, as 
required to a combined rating of 40 percent.

IV.  Arthritis

During service there was a question of whether the veteran 
had traumatic arthritis in his right foot.  However, this was 
never subsequently documented by X-rays.  On VA examination 
in 1999 it was indicated that SFWs of the left leg and 
possible alteration of joint kinematics from the post service 
arthrotomy might have contributed to a minor extent to the 
veteran's subsequent development of arthritis in the left 
knee.  It was also indicated that there was obviously 
arthritis of the left knee because there was patellofemoral 
crepitation.  However, the examiner later stated that the SFW 
appeared to bear little etiologic relation to the subsequent 
development of knee arthritis.  One of the purposes of the 
July 2004 VA examination was to resolve whether the veteran 
had DJD of his knees and if it was etiologically related to 
service.  The July 2004 VA examiner indicated that although 
the veteran had DJD of both knees, his bilateral knee pain 
was less likely than not related to his SFWs and it was 
stated that the SFWs would not have caused DJD.

The Board attaches significant probative value to this 
opinion, as it is well reasoned, detailed, consistent with 
other evidence of record, and included review of the claims 
file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(Factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.).  Thus, this 
probative evidence shows that DJD is not related to the 
inservice shell fragment wound injuries.  

Thus, the Board must conclude that the SFWs have not caused 
arthritis of any joint and that impairment at this time from 
the veteran's DJD may not be considered for rating purposes.

V.  Scars and Muscle Group Injury Matters

In a February 1964 rating decision, service connection was 
granted for scars, SFWs, of the right foot, with retained 
foreign body.  A 10 percent rating was assigned under DC 
7804.  Service connection was granted for residuals of SFW of 
the right knee with chronic bursitis of the right fibula head 
and retained foreign body.  A 10 percent rating was assigned 
under DC 5312.  Service connection was granted for scar, SFW, 
of the left thigh, asymptomatic.  A non-compensable rating 
was assigned under DC 7805  

As an initial matter, the Board notes that the 10 percent 
ratings for scars, SFWs, of the right foot, with retained 
foreign body, and for residuals of SFW of the right knee with 
chronic bursitis of the right fibula head and retained 
foreign body, are protected pursuant to 38 C.F.R. § 3.951.  

However, in Butts v. Brown, 5 Vet. App. 532 (1993), the Court 
held that the selection of the proper diagnostic code is not 
a question of law subject to the de novo standard of review.  
Accordingly, the Court held in Butts that as VA and the Board 
possess specialized expertise in determining the application 
of a particular diagnostic code to a particular condition, 
their determination is due greater deference.  Indeed, the 
Court has also held that, although the reason for the change 
must be explained, VA and the Board may change the diagnostic 
codes under which a disability or disabilities are evaluated.  
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Therefore, 
while those two 10 percent ratings are protected, the Board 
may change the DCs, if applicable.  

In an April 2001 rating decision, an increased rating of 10 
percent was granted under DC 7804 for SFW scars of the left 
thigh, knee, with retained foreign body.  

Those are the only pertinent ratings currently in effect for 
the disabilities at issue in this appeal.  

VI.  Muscle Groups X, XI, and XII

In the November 2003 letter from the veteran's attorney, it 
was argued that the service-connected residuals of SFWs 
should each be rated 20 percent disabling on the basis of 
moderately severe muscle injury, citing 38 C.F.R. § 4.56(d) 
because the wounds were deep and required debridement.  The 
evidence shows that the injuries were in the areas of MGs X 
(10), XI (11), and XII (12) on the right lower extremity.

A review of the evidence shows that the veteran suffered 
penetrating wounds which required debridement and there are 
retained metallic foreign bodies.  However, there were no 
exit wound scars and, so, there was no explosive effect and 
no prolonged infection.  His hospitalization was not one of a 
prolonged period and there is no evidence of residuals of 
debridement.  Similarly, there was no sloughing of soft parts 
and there is no evidence of intermuscular scarring.  The 
evidence does not establish that there is loss of muscle 
tonus or loss of power or lowered threshold of fatigue.  
There is no loss of deep fascia or muscle substance of the 
right foot or the left leg and the July 2004 VA examination 
found only a small area on the right leg in which there might 
have been loss of tissue, but the resultant scar was not 
adherent.  His testimony in 1993 that he had internal scar 
tissue is not competent medical evidence because he is a 
layperson.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Rather, there is no competent medical evidence of 
intermuscular scarring in the right foot.  Thus, while the 
initial injuries were moderate, they were not moderately 
severe.  

The initial March 1955 rating decision, granted service 
connection for scars, SFWs of the right foot, rated as 10 
percent disabling, based on tender and painful scarring; and 
scars, gunshot wounds, of the left thigh and knee, 
asymptomatic.  The veteran was not rated based on any 
residual muscle damage apparently because none was found to 
be present.  Thus, while the veteran's initial SFWs, 
according to the competent medical evidence, affected three 
muscle groups and were moderate in degree per VA's criteria, 
they did not result in any residual muscle damage, any nerve 
damage, or symptoms other than scarring; hence the prior 
ratings.  

The veteran is receiving a 10 percent rating under DC 5312 
for impairment to MG XII (as noted above, a protected 
rating).  

The veteran has not been rated based on impairment to MGs X, 
or XI.  

On muscle examination in October 1996, a VA examiner opined 
that the affected MGs were Group X (10), and Group XII (12) 
with regard to the right lower extremity.  Also, the VA 
examiner in July 2004 also opined that with regard to the 
right lower extremity, the initial blast injury was to MGs X 
and XI.    

However, it was further indicated that although those MGs 
were affected, there was no effusion, damage to the tendons, 
loss of strength, pain or muscle herniation, significant 
tissue loss, sensitivity or tenderness in the muscles, or 
loss of muscle mass.  

The Board notes that the veteran has retained foreign bodies 
in the areas of the identified MGs.  Such is indicative and 
supportive of moderate muscle disability, given the history 
of the SFWs which were penetrating and required debridement.  

Since the veteran sustained moderate injuries, per VA 
criteria, to three separate MGs in the right lower extremity, 
each individual MG should be assigned a separate rating.  

Accordingly, 10 percent ratings for moderate injury to MGs X, 
XI, and XII are warranted.  No more than 10 percent is 
warranted as there was no moderately severe muscle injury.  
As set forth and addressed below, MG XII has been assigned a 
10 percent rating.  However, separate 10 percent ratings are 
warranted for the other two MGs, for the right lower 
extremity.  Thus, a separate 10 percent rating is warranted 
under DC 5310 for MG X, and a 10 percent rating under DC 5311 
for MG XI.  

VII.  Residuals of SFW to the Right Foot

The veteran is currently in receipt of a 10 percent rating 
for SFW to the right foot, including scars and retained 
foreign body.  The 10 percent is under DC 7804, based on 
tender and painful scarring.  

The greater probative weight of the clinical evidence shows 
that the majority of the veteran's complaints of discomfort 
and impairment of his right foot, and associated ankle 
symptomatology, are due to his pes planus and, as such, may 
not be considered in arriving at the appropriate disability 
evaluation for the service-connected SFW of the right foot as 
pes planus is not service-connected.  

As indicated above, a 10 percent rating has been assigned for 
muscle injury to the right foot for MG X.  He has also been 
assigned a 10 percent rating for MG XI for the right leg.  

The veteran has symptomatic scarring of the right foot.  The 
competent evidence shows that the veteran has tender and 
painful scarring of the right foot.  Although there has been 
inconsistency in this regard, various examination reports 
document tenderness and pain.  The VA examiner who evaluated 
the veteran's scars noted complaints of tenderness of the 
scar on the right foot and as well as pain at night.  The 
veteran is competent to report pain and is credible in that 
regard.  

However, in order for a higher rating than the already 
assigned 10 percent to be warranted, the scarring would have 
to cause limitation of motion of the part affected and it 
does not.  Otherwise, the scarring area or areas must exceed 
12 square inches (77 square centimeters).  It does not.  
Thus, a rating in excess of 10 percent is not warranted.  

Further, there is evidence that he has varicose veins of both 
legs, a history of a somatoform disorder which consistent 
with an observation of at least one examiner, had made 
evaluating the impact of each service-connected disability 
more difficult, and lumbosacral radiculopathy.  However, the 
overwhelming evidence is that there are no neurological 
complications or involvement from the SFW of the right foot.  
Indeed, as recently as the July 2004 VA examination it was 
opined that the veteran's right foot pain was due to 
nonservice-connected pes planus and calcaneal spurring which, 
it was stated, were not service-connected.

The recent treatment by a podiatrist was for disability which 
impacted both of the veteran's feet and not just the service-
connected right foot and although he was given an injection 
in his right foot, he was also given arch supports for both 
feet.

VIII.  SFW to the Right Knee, including Right Fibular Head 
Bursitis 
and a Retained Foreign Body

The veteran is rated as 10 percent disabling under DC 5312 
for SFW to the right knee, including right fibular head 
bursitis, and a retained foreign body.  

The discharge diagnoses from VA hospitalization in the early 
1960s included bursitis of the right fibular head, and that 
diagnosis was repeated on VA examinations in 1992.  However, 
the 2004 VA examination noted that even in 1992, bursitis was 
not found on examination.  Rather, the 2004 VA examiner 
indicated that current findings and complaints were 
consistent with DJD and that the SFWs would not cause DJD.  
As previously noted, DJD is not etiologically related to the 
inservice SFWs.  Thus, the symptoms associated with the DJD 
are not applicable for rating purposes, to include any 
limitation of motion or painful motion.  

To the extent that the veteran does have disability stemming 
from his service-connected disorder, it is due not from 
muscle injury or currently active bursitis, but from the 
symptoms produced by the retained metallic foreign bodies.  
As noted, the veteran is receiving a 10 percent rating on 
that basis, also as a result of moderate injury.  The veteran 
did not have a moderately severe injury for a higher rating 
under DC 5312.  

The veteran's attorney asserts that the veteran is entitled 
to a separate rating for scarring.  A complete review of the 
record shows that on the veteran's initial August 1992 scar 
examination, scarring on the right fibula was tender and 
painful.  However, subsequent objective examinations revealed 
no tender or painful scarring or otherwise symptomatic 
scarring.  The next scar examination was held on October 1, 
1996, which revealed that the scarring had improved and was 
no longer symptomatic.  Further, the affected area is not an 
area exceeding 6 square inches (39 square centimeters).  The 
recent 2004 examination showed that there is a small area 
where there is tissue loss, but the examiner specifically 
indicated that there was no pain on palpation and that the 
scar was not adherent, it was not unstable, and it was the 
same color as the skin.  The tissue loss is considered within 
the moderate muscle injury criteria for which there is a 
separate rating, as noted above, in effect.  The criteria for 
symptomatic scarring/scarring affecting an area exceeding 6 
square inches (39 square centimeters) is not met under any of 
the old or new criteria.  

In light of the foregoing and in light of Esteban, the Board 
finds that a separate 10 percent rating under the old version 
of DC 7804 is warranted from the date of claim, July 20, 1992 
until the date of the October 1, 1996 examination report, 
which showed that the scarring was not tender, painful, or 
otherwise symptomatic, or affecting the required square 
inches or square centimeters.  

IX.  SFW to the Left Thigh and Knee, including Scars 
and a Retained Foreign Body

Effective from December 1954, the veteran was in receipt of a 
noncompensable rating for scar, SFW, left thigh asymptomatic.  
The noncompensable rating had been assigned pursuant to the 
provisions of DC 7805 which contemplated scars that were 
rated on limitation of function.  In April 2001, the RO 
determined that a 10 percent evaluation was in order based 
primarily on painful motion and knee joint tenderness.  At 
that time, the RO indicated that the evidence showed that the 
veteran's left knee was manifested by a past history of pain 
at the site of the surgery, a history of retained foreign 
bodies, evidence of tenderness at the site, references to 
crepitation, and periods of reduced left leg extension of 5 
degrees.  Thus, it appears that the 10 percent evaluation was 
assigned based on painful motion of the left knee and not on 
the presence of a painful or tender scar.  Thus, although the 
coded rating sheet indicates that the veteran's left 
knee/thigh disability is rated as 10 percent under DC 7804, 
it appears that the 10 percent rating for SFW to the left 
thigh and knee, including scars and retained foreign body, 
was actually based on limitation of the part affected as 
referenced by DC 7805.  

The Board again observes that the veteran does have DJD of 
the left knee which results in impairment, but, as previously 
noted, the DJD is not due to the service-connected residuals 
of his SFWs and that the residual scarring is not symptomatic 
and has not been symptomatic during the course of this 
appeal.  

To the extent that the veteran does have disability stemming 
from his service-connected left leg disorder and there is an 
indication in the record that there was some injury to MG 
XIV, the Board notes that the currently assigned 10 percent 
rating should be based on limitation of function of the left 
knee and not based on a painful scar as it appears that the 
RO took into account the limitation of function of the left 
knee.  This appears to especially be the case since the left 
leg scars have actually been shown to essentially be 
asymptomatic on repeat examination.  Thus, although X-rays of 
the left knee showed small fragments of shrapnel scattered 
both proximal and distal to the knee joint and there minimal 
arthrosis, and arguably a 10 percent rating would be in order 
for  injury to MG XIV, the competent evidence of record does 
not show current muscle injury nor residual muscle damage or 
more importantly, that any muscle injury resulted in 
functional impairment that is not contemplated by the 
currently assigned 10 percent rating.  Thus, a separate 
rating is not warranted based either on residual muscle 
injury or on other impairment of the left knee/thigh.  See 
38 C.F.R. § 4.14, 4.71a, 4.118, DCs 5261, 5262, 5214, 7805; 
Esteban, supra.

Notably, VA examination in February 2001 noted that left knee 
motion was basically normal and there was no relationship 
between his current complaints and the old injuries of the 
left thigh and knee.  Also, as recently as the July 2004 VA 
examination it was noted that there was no loss of any muscle 
function and the diagnosis was SFWs with no residual muscle 
damage.  It was also stated that the knee pain was less 
likely than not related to his SFWs.  The Board is aware of 
the veteran's complaints of his knee having a tendency to 
give way, but clinical evaluations have not documented 
instability of the left knee nor is muscular atrophy or 
weakness clinically documented.  The Board notes that the 
scarring is not symptomatic nor does it exceed 12 square 
inches (77 square centimeters).  

The veteran's attorney indicated that the area of tissue loss 
on the veteran's left leg be considered with regard to 
scarring, however, as indicated above, this area of tissue 
loss is on the right, not the left leg.  

Accordingly, a higher rating is not warranted.  

X.  Conclusion

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the evidence supports separate 10 percent ratings for 
moderate injury to MG X, and MG XI of the right lower 
extremity, as well as a separate rating for tender and 
painful scarring of the right leg due to SFW, under DC 7804, 
from July 20, 1992 until October 1, 1996.  The preponderance 
of the evidence is against ratings in excess of 10 percent 
for residuals of a SFW, based on scarring of the right foot; 
residuals of a SFW to the right knee, to include bursitis of 
the right fibular head, and a retained foreign body affecting 
MG XII; and residuals of a SFW of the left thigh and knee.


	(CONTINUED ON NEXT PAGE)



ORDER

A separate 10 percent rating for moderate injury to MG X, 
residual of a SFW to the right foot, to include retained 
foreign body, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

A separate 10 percent rating for moderate injury to MG XI, 
residual of a SFW to the right leg, to include retained 
foreign body, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

An increased rating in excess of 10 percent for SFW, based on 
scarring of the right foot, is denied.  

An increased rating in excess of 10 percent for residuals of 
a SFW to the right knee, to include bursitis of the right 
fibular head, and a retained foreign body, affecting MG XII, 
is denied.  

A separate 10 percent rating for tender and painful scarring 
of the right leg under DC 7804 from July 20, 2992 until 
October 1, 1996, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

An increased rating in excess of 10 percent for residuals of 
a SFW of the left thigh and knee, is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


